DREW, Justice
(dissenting).
I cannot agree that this cause is one which lies within the orbit of the jurisdiction of the District Court of Appeal, Second District. It is my view that the decree here under attack indubitably construed Article X, Section 7, of the Florida Constitution, F.S.A. to mean that a married woman —whose husband is a resident of another state — but who owns a house in Florida and resides therein is entitled to a homestead exemption under said Article and may lawfully “make the same her permanent home” as contemplated by said Article.
Being of this view, I think this Court has jurisdiction of this cause and should retain it and dispose of it on the merits.
ROBERTS, C. J., concurs.